Citation Nr: 1032419	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-33 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred as a result of treatment at a non-VA hospital 
on May 21, 2008. 


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from April 1941 to 
May 1945.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 adverse action by the Department of 
Veterans Affairs (VA) Medical Center in Gainesville, Florida, 
which is the Agency of Original Jurisdiction (AOJ) in this 
matter.

In his substantive appeal (VA Form 9), received in December 2008, 
the Veteran indicated that he desired a Board hearing before a 
Veterans Law Judge sitting at the RO.  Thereafter, in September 
2009, he was advised that he had been scheduled for a video-
conference hearing before a Veterans Law Judge for October 8, 
2009.  Also in September 2009, prior to his scheduled Board 
hearing before the undersigned Veterans Law Judge, the Veteran 
submitted a request to reschedule such hearing. He indicated that 
he would be unable to attend the October 2009 Board hearing as he 
did not have funds to travel until after the second Wednesday of 
each month.  

In March 2010, the Board found good cause to reschedule a 
videoconference hearing and remanded the claim for such 
development.  The RO scheduled a hearing in June 2010; however 
the Veteran did not report, and has offered no excuse for his 
failure to appear.  The Board therefore considers the Veteran's 
hearing requests to be withdrawn.


FINDINGS OF FACT

1.  The Veteran has no adjudicated service-connected 
disabilities.  

2.  On May 21, 2008, the Veteran received medical care at Seven 
Rivers Regional Medical Center, a non-VA hospital; his chief 
complaint was low back pain.    

3.  The medical care sought on May 21, 2008, was not for a 
condition of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, non-VA 
medical expenses incurred on May 21, 2008, are not met.  38 
U.S.C.A. §1725 (West 2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000- 
17.1002 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law with 
significant changes in VA's duty to notify and assist.  
Regulations implementing the VCAA have also been published.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  There is no 
indication in the VCAA that Congress intended the act to revise 
the unique, specific claim provisions of Chapter 17, Title 38 of 
the United States Code.  See 38 C.F.R. §§ 17.123-17.132; see also 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Nevertheless, the Board points out that the VAMC has explained to 
the Veteran the basis for the finding that the medical expenses 
incurred on May 21, 2008, were not covered by VA.  The Veteran 
has been afforded the opportunity to present information and 
evidence in support of the claim.  As indicated, he was afforded 
personal hearings, but failed to appear.  The Board finds that 
these actions satisfy any duties to notify and assist owed the 
Veteran in the development of his claim.

Legal Criteria

The Veteran is seeking payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at a non-VA 
hospital, on May 21, 2008.

Payment or reimbursement for emergency services for non service-
connected conditions in non-VA facilities may be authorized under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 1008.  Section 1725 
was enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106- 177.  The provisions of the Act 
became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the appellant has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the veteran 
could not have been safely transferred to a VA or other Federal 
facility; 

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment); (h) If the 
condition for which the emergency treatment was furnished was 
caused by an accident or work-related injury, the claimant has 
exhausted without success all claims and remedies reasonably 
available to the veteran or provider against a third party for 
payment of such treatment; and the veteran has no contractual or 
legal recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in part, 
the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected disability).   
See 38 C.F.R. § 17.1002 (2009).

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met. See Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

The Board notes that the provisions of 38 U.S.C.A. § 1725 reflect 
a legislative change in that statute, effective October 10, 2008.  
Specifically, the change of interest is that the word "shall" in 
the first sentence, replaced the word "may."  This made the 
payment or reimbursement by VA of treatment non-discretionary, if 
the Veteran satisfied the requirements for such payment.  That 
is, under the version of § 1725 in effect prior to October 10, 
2008, payment of such medical expenses was not mandatory even if 
all conditions for the payment were met.  Under both versions, 
the conditions set out in the remainder of the statute must be 
met in order for VA to make payment or reimbursement. 

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is defined 
as medical services furnished, in the judgment of the Secretary, 
(1) when Department or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable; (2) when such services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention would 
be hazardous to life or health; and (3) until such time as the 
Veteran can be transferred safely to a Department facility.  38 
U.S.C.A. § 1725(f)(1)(B).  

A revision was made to § 1725 as to how long emergency treatment 
continued, once the definition of "emergency treatment" was met.  
Under the former version, treatment is considered emergent until 
the Veteran is transferred safely to a Department facility or 
other Federal facility and such facility is capable of accepting 
such transfer.  Under the revised version, "emergency treatment" 
is continued until such time as the veteran can be transferred 
safely to a Department facility or other Federal facility and 
such facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility accepts 
such transfer if--(I) at the time the Veteran could have been 
transferred safely to a Department facility or other Federal 
facility, no Department facility or other Federal facility agreed 
to accept such transfer; and (II) the non-Department facility in 
which such medical care or services was furnished made and 
documented reasonable attempts to transfer the veteran to a 
Department facility or other Federal facility.

The regulations do not require that a Veteran's treatment 
actually be proven emergent from a purely medical standpoint in 
order to qualify for payment or reimbursement.  Rather, it need 
be demonstrated only that the initial evaluation and treatment 
was for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or health, 
that is, placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b); 
see also, Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).




Analysis

In the present case, the Veteran is not seeking prospective 
relief by way of the payment of monthly disability compensation 
payments, but rather is seeking reimbursement for a debt or 
financial obligation previously incurred on May 21, 2008.  Thus, 
the Board finds that the regulatory change should not be applied 
retroactively, and will apply the definition of "emergency 
treatment" in effect prior to October 10, 2008.

Review of the record reflects that on May 21, 2008, the Veteran 
called the paramedics with a complaint of testicle pain for the 
past two days.  The paramedics found the Veteran at his home; he 
was ambulating without assistance and was alert and oriented.  
His skin was warm and dry, and his lungs were clear, bilaterally.   
He denied trauma, abdominal pain, painful urination, or blood in 
his urine.  His abdomen was soft, non-tender without masses or 
pulses palpated.  The Veteran stated that the right side of his 
back hurt two days prior and then the pain moved to his testicle.  
The ambulance transported him to the Seven Rivers Regional 
Medical Center.  

During the initial assessment at the clinic, the Veteran 
indicated that his back "popped, or twisted" the day before and 
then the pain moved to his buttock and testicle.  He also 
reported having had a back injury three years prior.  On 
examination, right and left straight leg lifts were negative.  
Paralumbar tenderness and spasms were present on the right.  X-
rays of the lumbar spine showed evidence of mild degenerative 
joint disease.  Examination of the testes and penis were was 
normal.  Clinical impression was acute lumbar strain and acute 
sciatica.  

By the July 2008 rating decision, the VAMC in Gainesville denied 
the Veteran's claim of reimbursement or payment because it was 
determined that the care and services were not rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  In September 2008, the Veteran 
disagreed with the decision and appealed it to the Board.  On his 
notice of disagreement, the Veteran indicated that he woke up on 
May 21, 2008, with excruciating pain in his right groin area.  He 
further stated that the doctor suspected a kidney stone was being 
passed.  He also submitted an internet article which discussed 
the definition, causes, and symptoms of abdominal aortic 
aneurysms.

On review of all evidence of record, the Board finds that the 
Veteran's symptoms on May 21, 2008, did not present a medical 
emergency such that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention would 
have been hazardous to life or health.  The Veteran was found 
ambulating in his home without assistance when the paramedics 
arrived.  He denied focal motor weakness, as well as a history of 
bowel or bladder incontinence.  He also indicated to medical 
personnel that he called the ambulance because he did not have a 
ride and is not allowed to drive; he did not indicate that he 
felt a medical emergency had existed. 

Also weighing against this claim is the fact that the Veteran 
reported having felt pain for days prior to seeking medical care.  
This is evidence against a finding of "acute symptoms," and there 
was nothing in these records to indicate the Veteran's pain was 
severe.  See 38 C.F.R. § 17.1002(b).

Moreover, while the Veteran reported to the paramedics that he 
had testicle pain, he initially only indicated to hospital 
personnel that he had low back pain with no other symptoms.  He 
later reported testicle pain and after examination of the testes 
was normal, he then indicated that he only had pain when his 
right testicle was pinched by his underwear.  He then stated that 
he vomited the night before, but later stated that he vomited in 
the morning due to pain.  Medical personnel specifically noted on 
the emergency room report that the Veteran had a very convoluted 
story regarding his symptomatology.  

Finally, the Board notes that after the initial denial of the 
claim in July 2008, the case was re-reviewed by a VA physician in 
September 2008 and such physician upheld the prior determination 
that the care received was not for a medical emergency.  The 
physician noted that the Veteran was ambulating at home and his 
symptomatology as reported to the paramedics and the emergency 
room personnel was inconsistent.   

Based on the Veteran's report of having had symptoms days prior 
to May 21, 2008, and the disparities between the Veteran's 
symptomatology reported to the paramedics and those later 
reported to the emergency room personnel, the Board finds that 
the Veteran's statement suggesting that a medical emergency 
existed to be not credible.  Moreover, it is significant to note 
that the Veteran indicated that he arrived by ambulance because 
he did not have a ride to the hospital and he is not allowed to 
drive himself.  The medical evidence does not indicate that the 
Veteran was in an emergency, nor does the VA physician who 
reviewed the case, and the evidence does not suggest that a 
prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health.  As the Board finds that the Veteran's 
statements regarding symptomatology lack credibility, they do not 
provide a basis for finding that a medical emergency existed on 
the day in question.  Because the Veteran's claim does not meet 
at least one of the criterion under 38 U.S.C.A. § 1725 and 38 
C.F.R. § 17.1002, reimbursement for any amount is prohibited.  
The Board need not go into whether the claim meets any of the 
other criteria, as the failure to meet one of them precludes 
payment.  Id.

While the Board is sympathetic toward the Veteran, it is bound by 
the law, and this decision is dictated by the relevant statutes 
and regulations.  The Board is without authority to grant 
benefits simply because it might perceive the result to be 
equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board further observes that 'no 
equities, no matter how compelling, can create a right to payment 
out of the United States Treasury which has not been provided for 
by Congress.'  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 414, 
426 
(1990)].  

Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against reimbursement or 
payment for the unauthorized private medical care that the 
Veteran received at the non-VA hospital on May 21, 2008, under 
the provisions of 38 U.S.C.A. § 1725.  


ORDER

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred as a result of treatment at Seven Rivers 
Regional Medical Center on May 21, 2008, is denied. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


